DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Amendment filed on December 28, 2020 for Application, title: “Onboarding Quasi-Customers In A Disaster Zone”.

Status of the Claims
Claims 1-20 were pending.  By the 12/28/2020 Response, claims 1, 2, 6, 8, 13, 15, and 19 have been amended, claim 4 has been canceled, and no new claim has been added.  Accordingly, claims 1-3 and 5-20 remain pending in the application and have been examined.

Priority
This application was filed on 11/15/2018 and claims no other priority.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-3 and 5-12 recite a temporary financial architecture launched for residence in a locale impacted by a disaster event that impairs locale infrastructure.  Claims 13-18 recite a method for securely launching a temporary financial system nested within a permanent financial system for a locale impacted by a disaster event.  Claims 19-20 recite another similar temporary financial architecture launched for residence in a locale impacted by a disaster event that impairs locale infrastructure.  The claims are directed to process and system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 1 recites a method implemented on a computer system for authenticating a new-quasi-user to access the temporary financial system nested within a permanent 
The claim as a whole recites a method for authenticating a new-quasi-user to access the temporary financial system and services associated with a financial institution based on the analyzing of the received profile-data and the received location of the new-quasi-user is within a pre-determined proximity to the locale.  The method is to ensure the new-quasi-user is eligible to access the temporary financial system before authentication.  The claim recites a method corresponds to the concept of mitigating risk before authentication which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claim is directed to a method of organizing human activity and are also abstract idea in nature.  The mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A Prong 2:
The claim included the additional elements such as the temporary financial system, the permanent financial system, and the various programmed modules (i.e., rapid-build profile module, data analysis module, quick authentication module, secure information filter, and post-disaster customer cleanser module) all are recited at a high level of generality and the limitations are done by the generically recited computer system (see Patent Application Publication. No. 2020/0160439, paragraphs 54-66 and Figures 1-2).  Applicant’s Publication does not describe how the computer elements are different from the general computer components.  Thus, when viewed as a whole, the claim does no more than utilizing the temporary financial system to authenticate the new-quasi-user by receiving, analyzing, storing, analyzing, and authenticating based on the analyzing of the received profile-data and location.  The limitations are merely instructions to implement the abstract idea on the temporary system over a data communications network and require no more than a generic computer to perform the generic computer functions.  Each claim limitation of the independent claims have been considered both individually and in combination as ordered and concluded that they do not include the additional elements that integrate the abstract idea into a practical application.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claim as a whole merely describes how to generally “apply” the concept of authenticating the new-quasi-user to access the temporary system and services associated with a financial institution based on the analyzing of the received profile-data and location by receiving, analyzing, storing, analyzing, 
Dependent claims 2-12 depend on independent claim 1 and therefore include all the limitations of claim 1.  Thus, the claims recite the same abstract idea of secure launching a temporary financial system nested within a permanent financial system for a locale impacted by a disaster event.  
Claim 14 contain more details about assigning a confidence level to the new-quasi-user (additional instructions and information).

Claim 15 contain more details about creating a quasi customer database and assigning a separate set of file retention rules for the transaction-type files linked to the account (additional instructions and information).

Claim 16 contain more details about the separate set of files retentions rules (additional instructions and information).

Claim 17 contain more details about the customized financial support products (additional information).

Claim 18 contain more details about the different subset of available services for the new-quasi-users (additional instructions and information).

Dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered and concluded that they do not integrate the abstract idea into a practical application because they do not impose (Step 2B-No).
Claims 1-3, 5-12, and 19-20 recite the temporary financial systems for implementing the method claims with comparable elements and limitations as discussed in claims 13-18.  Hence, they are also rejected for the same rationale discussed in claims 13-18 above.
The focus of the claims is on authentication of access to the temporary financial system to the new-quasi-user based on the analyzing of the received profile-data and the received location of the new-quasi-user.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.



Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant argues that the amended claims, with the newly added amendments, are not limited to merely an abstract idea (Step 2A, Prong 1), are integrated into a practical application (Step 2A, Prong 2), and are not well-understood, routine, and conventional activities known in the industry (Step 2B) (see Remarks, pages 10-12).
Response:  
The Examiner respectfully disagrees.  All of the amendments are additional instructions and details for the independent claims which further narrow the scope of the claims, but do not change the 101 analysis.  As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the 101 analysis since a more narrow abstract idea does not make it any less abstract.
With respect to the arguments that the present claims are similar to that of Example 37, claim 1.  Applicant argues that similar to the Example 37 claim 1 which triggers moving the location of the icons based on the determined amount of use, the present claims triggers denial of access to the temporary financial system in the event the location of the new-quasi-user is determined to be further than a predetermined distance from the disaster event.  Thus, the claims are patentable.
The Examiner respectfully disagrees.  The Example 37 claim moves the location of the icons based on the determined amount of use, while the present claims trigger denial of access to a computer system based on a predetermined distance from the disaster event.  There is no analogy or similarity between the Example and the present claims.
With respect to the arguments that Examiner did not follow the guidance in the Berkheimer Memo, the Examiner respectfully disagrees.  The Berkheimer Memo requires the Examiner to use one of the four options for supporting his clarification that an additional element (or combination of elements) are well-understood, routine, and conventional.  The first option is: 1. A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the last Office Action, see paragraph 21 in page 7 of the last Office Action, and in paragraph 18 of the present Office Action.
Applicant’s claims is focused on authenticating the new-quasi-user to access the temporary financial system and services associated with a financial institution based on the analyzing of the received profile-data and location.  Applicant’s specification clearly describes that the claimed invention is “a business solution” to “a business problem”, see paragraphs quoted below:
[0001] Aspects of the invention relate to granting temporary financial access and financial services associated with a financial institution to non-users of the financial institution. 

[0002] Financial institutions provide many services to both individuals, small entities and large entities. The services may include bank accounts, credit cards, auto loans, home loans, student loans, mortgages and many other financial services. In normal circumstances, a new customer may be required to supply the institution with one or more means of identification. The institution may further require the new customer to fill out and complete numerous forms and questionnaires prior to verifying and authenticating the customer. The financial institution may review the customer's credit history and other means of authentication in order to verify the customer. This may take one day and may take up to a couple weeks. 
A new customer that requests a loan may further be required to provide documentation including bank statements and/or pay stubs to prove that the customer has the ability to pay back the loan. Documentation including bank statements and pay stubs may generally entail time to locate and compile together. The financial institution then compiles all the data supplied by the new customer and submits it through an extensive verification process to securely authenticate and engage the new customer as a client to the financial institution.

[0004] In certain circumstances when a disaster enters a regional area, individuals, as well as small and large entities may be in a situation where typical access to a financial institution may be cut-off. Such circumstances include a widespread calamity that severely impacts the accountholder's locale, impacting the accountholder as well as locale-based brick-and-mortar banks, among other locale-associated individuals and institutions impacted. Extreme environmental conditions (e.g., earthquakes, tsunamis, gale-force winds, blizzards, and flooding) and man-made disasters (e.g., devastating terrorist attacks and accidental catastrophes) may result in a banking customer having neither physical identity-authentication documentation nor functional locale-based banks at which to present identity-authentication information. Such widespread calamities may also severely impair infrastructure that would otherwise enable an accountholder to contact the bank via transportation means and/or via communication devices. Such impairment of infrastructure may drastically reduce or effectively eliminate access to banking channels. The customer may be cut off from banking services both inside and outside the locale of the calamity. Impairment of transportation infrastructure and/or of communications infrastructure in the wake of events such as regional disasters may be detrimental to the economy and welfare of persons and institutions of the locale. Such impairment of infrastructure within the region may also hamper coordination and implementation of disaster-relief efforts of community groups and of local governments and law-enforcement, and of larger-scale efforts such as those of the Federal Emergency Management Agency ("FEMA") and the Red Cross. 

[0005] The financial institution that an individual or entity may be associated with may have been impacted by the disaster event and may be difficult to access or may in certain circumstances be inaccessible.
 
[0006] It would be desirable, therefore, to provide systems and methods to enable a financial institution the ability to provide temporary financial services to one or more individuals and entities that may not be a customer of the financial institution. 

[0007] It would also be desirable to provide systems and methods to rapidly authenticate, temporarily, a new customer to the financial institution in the wake of a disaster. It would further be desirable to enable already existing customers of the financial institution, services and products at a lower-than-normal rate during a disaster event.

Applicant’s claims do not include the additional element(s) that improves the functioning of a computer or to any other technical field.  Therefore, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.


Claim Rejections - 35 USC § 102/103
A prior art search has been performed and no art was identified that can be used to reject the claims at this time.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697